Exhibit 10.22 FORM OF COMMON STOCK PURCHASE WARRANT TAXUS CARDIUM PHARMACEUTICALS GROUP Warrant Shares: Initial Exercise Date: , THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value received, (the “Holder”) is entitled, upon the terms and subject to the limitations on exercise and the conditions hereinafter set forth, at any time on or after the date hereof (the “Initial Exercise Date”) and on or prior to the close of business on the Ten (10) year anniversary of the Initial Exercise Date (the “Termination Date”) but not thereafter, to subscribe for and purchase from TAXUS CARDIUM PHARMACEUTICALS GROUP, a Delaware corporation, and any successor or successor-in-interest as described herein (the “Company”), up to shares (the “Warrant Shares”) of Common Stock, subject to adjustment as provided herein. The purchase price of one share of Common Stock under this Warrant shall be equal to the Exercise Price, as defined in Section 2(b).
